Citation Nr: 9908283	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1986 to May 1992.

This appeal arises from a rating decision of December 1996 
from the Department of Veterans Affairs (VA) North Little 
Rock, Arkansas, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The residuals of the service-connected left knee injury 
are productive of no more than slight impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.20, 4.27, 
Diagnostic Codes 5299-5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
an increased rating for his service-connected left knee 
disability is warranted.  The veteran in his substantive 
appeal complains of experiencing pain on a daily basis, which 
he describes as being more than "slight."  He also claims 
to feel a "pop" like sensation in his left knee on 
occasion.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1997).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO has assigned a 10 percent rating for the veteran's 
service-connected left knee injury residuals under Diagnostic 
Codes 5299 - 5257 of VA's Schedule for Rating Disabilities 
(Schedule).  See 38 C.F.R. § 4.27 (unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99").

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is slight, a rating 
of 10 percent is provided.  When the disability is moderate, 
a rating of 20 percent is provided.  

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees; and a 20 
percent rating is warranted when flexion is limited to 30 
degrees. 

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 10 degrees, a 10 percent rating is warranted; 
and when extension is limited to 15 degrees, a 20 percent 
rating is warranted. 

A review of the evidence reflects that the service medical 
records show that the veteran was treated for left knee pain 
and swelling following a fall in August 1986.  The diagnosis 
was soft tissue contusion vs. supra patellar ligament tear.  
X-rays were normal.  

The veteran was afforded a VA general medical examination in 
June 1993.  The diagnosis was history of injury to the knees, 
primarily the left knee, with normal findings.  In April 
1993, the RO granted service connection for residuals of a 
left knee injury and assigned a noncompensable rating, which 
remained in effect until the current claim.

A VA orthopedic examination was conducted in November 1996.  
At that time, the veteran reported that he was involved in a 
fall-related accident in 1986 which resulted in left knee 
pain and swelling.  He complained of recurrent left knee 
joint pain since his inservice accident, which, he added, was 
seemingly increasing in severity.  

The veteran described this pain as occurring on a daily 
basis, more common at the end of the day, and particularly 
during times in which the weather was changing.  He did not 
describe any swelling, locking, or instability of his left 
knee.  Occasionally, he noted, he would hear a "pop."  

The veteran also informed the examiner that squatting could 
cause him to experience pain, but that generally with normal 
walking, sitting, and going up and down steps he was 
asymptomatic.  It was also noted that the veteran took 
Tylenol for pain.  The veteran reported that he worked as a 
claims examiner at a VA RO.

The examination revealed that the veteran had a normal gait 
and posture.  The left knee joint was reported to appear 
normal with no swelling or hypertrophy.  The examiner noted 
that the veteran had full range of motion of the left knee 
joint, both actively and passively; and that he complained of 
only some minimal pain with passive full extension of the 
joint and with squatting.  No tenderness was elicited to 
patellar compression.  No synovial thickening was noted to be 
present.  

The examiner reported that no instability was found to be 
present.  The examiner also described some minimal 
subpateller crepitus in the left knee joint with motion.  The 
diagnosis was old left knee injury, symptomatic, with early 
chondromalacia.  An accompanying X-ray examination report 
indicates that no fracture or focal bony abnormality was 
present, that the joint spaces were well maintained, and that 
no tissue abnormality was demonstrated.  

To summarize, the veteran has asserted that he experiences 
pain on a daily basis as a result of his service-connected 
left knee disability.  He also asserted that he occasionally 
feels a "pop" like sensation in his left knee.  His 
statements describing the symptoms of his left knee 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.  

The most recent VA examination showed no complaints of any 
swelling, locking, or instability of his left knee.  
Additionally, the orthopedic examination showed that the 
veteran's left knee joint appeared normal with no swelling, 
hypertrophy, or impairment in the range of motion of the left 
knee joint.  The examiner noted that the veteran had full 
range and that he complained of pain with passive full 
extension of the joint and squatting.  However, the pain was 
described as rather minimal.  The veteran further indicated 
that normal walking, sitting, going up and down stairs were 
all asymptomatic.  Also, x-rays showed no abnormality.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1998). 

VA has specifically found that limitation of motion 
(arthritis) and instability contemplated under Diagnostic 
Code 5257 do not overlap, and, therefore, separate 
evaluations may be assigned.  VAOPGCPREC 23-97 (July 1997).  
However, the evidence of record does not show the presence of 
arthritis or left knee instability.

After reviewing the record, it is the Board's judgment that 
the residuals of the left knee injury do not satisfy the 
rating criteria as previously set forth a higher evaluation.  
The veteran's complaints of pain are not shown to produce any 
additional functional limitation than is contemplated by the 
10 percent rating now in effect.  See 38 C.F.R. § 4.40 
(1998); see also DeLuca, supra.  In view of the foregoing, 
therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for residuals of a left knee injury.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's left knee disability.  
Specifically, the evidence does not reflect that the degree 
of impairment resulting from the left knee injury residuals 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998).

ORDER

Entitlement to an increased rating for residuals of a left 
knee injury is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


